Citation Nr: 0624915	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 through 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The case is now before the Board for 
appellate review.


FINDING OF FACT

The veteran is currently diagnosed with left knee moderate 
arthritis, which is as likely as not related to his service-
connected right knee traumatic arthritis.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis 
have been met.   
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left knee 
disability that he contends was aggravated by his service-
connected right knee arthritis.  The evidence for and against 
his claim is in favor of giving the benefit of the doubt to 
the veteran.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  
Service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be found where a service-
connected disability aggravates another condition.  When 
aggravation of a nonservice-connected condition is 
proximately due to a service-connected condition, the veteran 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran is service connected for residuals of right knee 
post-operative arthrotomy with traumatic arthritis.  He is 
presently rated as 40 percent disabled for this condition.  
The medical evidence of record shows that he also has a 
current left knee disability.  In October 2004, a VA examiner 
diagnosed left knee moderate arthritis status post surgery.  
Thus, the veteran has a current left knee disability.  The 
question then becomes, is this left knee disability due to 
his service-connected right knee disability, or was it a 
preexisting condition aggravated by his service-connected 
right knee disability?  The evidence on the record at least 
falls in relative equipoise on the issue of aggravation, thus 
the benefit of the doubt will be given to the veteran.

Dr. Ravindranathan, in his February 1988 report, states that 
the veteran has had epiphysitis of his knee joints since age 
twelve and that he had left knee surgery in 1970, and 
arthroscopy on the left knee in 1980.  Dr. Baker, in his 
March 1983 report, states that the veteran injured his left 
knee eight years prior, thus in approximately 1975, which is 
after service.  A December 1987 handwritten note shows that 
the veteran injured his left knee in high school, after which 
he had surgery.  The record does not show, nor does the 
veteran contend, that his left knee injury was incurred in 
service.  However, he does contend that his left knee 
disability has worsened as a result of his service connected 
right knee disability.

A VA physician, in a February 2001 outpatient treatment note, 
stated that due to the veteran's right knee and right ankle 
problems, he has had to put weight mainly on the left leg for 
many years, and that now due to excessive strain on the left 
leg he has a lot of pain and difficulty walking on that leg 
as well.  In October 2001, the veteran's private doctor, Dr. 
Neaville, submitted a statement in which he opined that due 
to the veteran's service connected right leg, his 
degenerative changes in the left leg accelerated "resulting 
in advanced degenerative joint disease."  In a VA 
orthopedics consultation note from July 2002, it is reported 
that the veteran favors the right knee and that his left knee 
is worsening as a result.  In a November 2002 VA note, Dr. 
Griffey stated that the veteran "most likely has severe 
degenerative changes on the right side, because his 
weightbearing mechanics are off at this point.  This has 
caused the left side to progress."  Thus, there is a great 
deal of evidence on the record suggesting that the veteran's 
left knee disability was aggravated, in fact worsened, due to 
his service-connected right knee disability.

In October 2004, however, a VA examiner was unclear as to 
whether the moderate arthritis in the left knee was worsened 
by the right knee disability.  The VA examiner stated that he 
could not ascertain whether the left knee is related to the 
right knee without resorting to speculation.  The examiner 
stated that it is possible that his right knee was giving him 
trouble causing him to favor his left knee at the time of his 
injury that led to surgery.  He also stated that it is 
possible that the veteran's left knee gave way at a time when 
his right knee was not painful or troublesome.  While not 
saying these exact words, the VA examiner essentially stated 
that it is as likely as not that the veteran's service-
connected right knee disability caused the exacerbation of 
his left knee disability.  

Because the clinical evidence repeatedly shows that the 
service connected right knee caused a worsening of the left 
knee disability, and because the VA examiner essentially 
stated that the two disabilities are as likely as not 
related, the preponderance of the evidence favors a grant of 
service connection for the veteran's left knee disorder, as 
secondary to his service-connected right knee disability.  At 
the very least, the evidence is in relative equipoise in 
showing that the veteran's left knee disability is as likely 
as not due to his service-connected right knee.  By extending 
the benefit of the doubt to the veteran, this claim must be 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).  



Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown,  
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for a left knee disorder, 
secondary to a service-connected right knee disability is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


